Citation Nr: 0300963	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
for right knee ligament instability.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This veteran had active service from February 1990 to May 
1994.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO).  That decision, in part, granted 
service connection for degenerative joint disease of the 
right knee and granted a 10 percent evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee ligament instability is 
manifested by no more than slight laxity without evidence 
of severe instability or subluxation and no more than 
moderate impairment.  

3.  Subjective complaints associated with the veteran's 
right knee include pain and swelling; objective medical 
evidence supports no significant limitation of motion 
associated with the veteran's degenerative joint disease 
of the right knee.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
20 percent for right knee ligament instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.71, 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (2002).  

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71, Diagnostic Codes 5003-5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA 
as of that date, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions in February 2000 and January 2002, 
the statement of the case (SOC) dated in March 2002, which 
includes reference to provisions of the VCAA; and a 
development letter regarding the VCAA dated in October 
2001, the RO provided the veteran with the applicable law 
and regulations and gave adequate notice as to the 
evidence needed to substantiate his claims.  In addition, 
the development letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and 
asked the veteran to submit or authorize VA to obtain 
outstanding evidence relevant to the appeal.  Thus, the 
Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA treatment records, and x-ray 
studies.  The veteran has not authorized VA to obtain any 
additional private evidence.  The Board finds that the 
duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Analysis

The veteran claims entitlement to evaluations in excess of 
20 percent for right knee ligament instability and in 
excess of 10 percent for degenerative joint disease of the 
right knee.  The Board notes at the outset that with 
respect to the veteran's claim for an evaluation greater 
than 10 percent for degenerative joint disease of the 
right knee, this is a claim on appeal by virtue of the 
veteran's disagreement with the initial service connection 
rating award and one which is not yet resolved; thus, this 
claim is considered an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id., slip. op. at 9. 

The Board notes that the holding in Fenderson is in 
contrast to the holding by the Court in Francisco v. 
Brown, where the Court held that the present level of 
disability is of primary concern in those cases where 
entitlement to compensation has already been established 
and an increase in evaluation is at issue, 38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
holding in Francisco applies to the veteran's claim for an 
increased evaluation for right knee ligament instability.  
The Board addresses these two disabilities separately 
below.  

Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination 
of 

injuries coincident with military service.  38 U.S.C.A. 
§ 1155.  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of 
activity imposed by that disability.  The degrees of 
disability contemplated in the evaluative rating process 
are considered adequate to compensate for loss of working 
time due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Increased evaluation for right knee ligament instability 

The RO granted service connection for right knee ligament 
instability in a rating decision dated in April 1996 and 
assigned a 20 percent rating at that time.  Other than a 
temporary assignment of 100 percent for a period of 
hospitalization, rating actions since the initial grant of 
service connection for right knee ligament instability 
have continued the 20 percent rating under the relevant 
rating criteria.  

The veteran's right knee ligament instability is rated 
under Diagnostic Code (DC) 5257 for impairment of the knee 
with recurrent subluxation or lateral instability.  Under 
that DC, a 10 percent evaluation is warranted for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment, and the maximum of 30 percent is assigned for 
severe impairment.  38 C.F.R. § 4.71(a), Diagnostic Code 
5257.  The Board notes that for the reasons and bases set 
forth below, the clinical evidence of record does not 
substantiate right knee ligament instability to the extent 
required for the next and maximum rating under DC 5257 of 
30 percent.  

Specifically, post-surgical outpatient records extending 
from June to August 1996 reflect no particular 
complications related to arthroscopic anterior cruciate 
ligament reconstruction/revision in May 1996.  An anterior 
cruciate ligament repair had been conducted initially in 
1993.  An x-ray study done in March 1996 revealed no 
abnormalities, no fracture or malalignment.  On VA 
examination in August 1999, the examiner noted a re-injury 
of the right knee in May 1999.  The veteran reported that 
he had been told that he needed a total knee replacement, 
but that he had decided to delay any such surgery.  The 
veteran further reported that due to symptoms associated 
with the right knee, he could no longer do his usual job 
and that he was required to do a desk job; he planned to 
address his job situation with VA Vocational 
Rehabilitation.  At the time of examination, the veteran 
wore a brace and reported that he was in constant pain.  
If he did not wear the brace, the veteran reported that 
his knee gave out at times.  The veteran also stated that 
the symptoms associated with his right knee disability 
limited him not only with his job, but also in his ability 
to do activities with his children and such things as 
mowing the lawn.  

On examination, the examiner noted a well healed scar.  On 
palpation, there was some tenderness in the entire medial 
area of the knee; however, there was no warmth, effusion, 
or crepitus.  Range of motion was from zero degrees to 
110 degrees.  The anterior drawer test was negative.  The 
examiner referenced a recent x-ray study in June 1998, 
noting results of mild osteoarthritic changes at the 
patellofemoral joint and more severe osteoarthritic 
changes in the medial compartment narrowing in the medial 
joint space.  

VA consultation and progress notes extending from 1996 to 
2000 include generally complaints of pain, but without 
symptoms of radiation, numbness, or tingling.  In a record 
dated in July 2000, the veteran noted increased symptoms 
of pain exacerbated with movement and immobility in 
flexion.  The veteran had relief when he extended the 
right knee and rested.  He used ice for relief and took 
Naproxen for the swelling.  At that time, the veteran 
reported that he had left his warehouse job and was 
training for work in computers.  The assessment was 
chronic right knee pain with use of a knee immobilizer per 
activity.  An x-ray in July 2000 revealed comparisons with 
an x-ray study in June 1999 without change.  There was 
moderate narrowing of the medial joint compartment with 
sclerosis and slight irregularity of opposing articular 
surfaces.  The impression was stable appearance of the 
right knee with moderately severe degenerative changes in 
the medial compartment and status post anterior cruciate 
ligament repair.  

In a clinical record dated in September 2000, the veteran 
complained of progressive pain in the right knee.  On 
examination, the examiner noted multiple well healed 
incisions, range of motion was from zero to 120 degrees; 
there was significant medial joint line tenderness to 
palpation; positive McMurray's was present; and grade 2 
laxity was noted to Lachman's exam without evidence of an 
endpoint.  The veteran was unable to tolerate much more 
than the Lachman's test at that time.  The assessment was 
unstable right knee with developing medial compartmental 
degenerative joint disease with potential meniscal 
pathology.  There was medial joint line tenderness and 
some effusion.  Physical therapy was suggested.  The 
examiner offered a right knee arthroscopy with the hopes 
of possible debridement of the unstable tissue.  

In medical records dated in November 2000, it is noted 
that the veteran had a right knee arthroscopy.  The 
examiner noted that status post right knee arthroscopy, 
the veteran's right knee demonstrated an intact but 
incompetent and stretched out lax anterior cruciate 
ligament graft due to a previous anterior cruciate 
ligament reconstruction.  Also, the veteran had grade 3 
lesions over his medial distal femoral condyle and grade 2 
changes over his bilateral tibial plateaus.  
Osteoarthritic changes of the patella were indicated.  

On VA examination conducted in December 2001, the examiner 
recited the veteran's history of injury to the right knee 
and noted a re-injury of the right knee in 1997 while 
working in the warehouse.  The veteran complained that 
since the prior VA examination, his symptoms associated 
with the right knee had increased in severity.  He also 
stated that at times, his knee popped as many as four to 
five times per week, and that his right knee swelled every 
day.  He denied any locking, but said that his knee gave 
way daily and at times, caused him to fall.  The veteran 
reported that he avoided sports, running, crouching, 
stooping, and was unable to exercise regularly.  He 
tolerated standing two to three hours, sitting one hour, 
driving no more than 20 minutes, and walking about a mile.  
The veteran worked as a warehouseman doing stocking of 
items and had not missed any time from the job for the 
prior year.  He was also attending computer classes.  

The examiner noted that the main treatment for the right 
knee had consisted of the use of ice packs for swelling 
and an anterior cruciate ligament brace about three days 
per week on the days in which he was required to have 
increased walking or use of his knee.  Other days, such as 
those when he was using a forklift, he did not wear the 
brace or used it less frequently.  The veteran also took 
Ibuprofen and took hot tub baths about once a week.  The 
veteran was not under regular treatment or other 
medications.  On examination, the examiner noted a 
moderate right limp when walking.  The veteran indicated 
that his right knee hurt when walking and the pain 
increased on heel walking.  

The examiner noted that the veteran tolerated deep knee 
bends to 45 degrees before the onset of pain in the 
anterior medial aspect of the right knee.  Range of motion 
was zero to 115 degrees of flexion; there was some 
tenderness over the medial joint line; no patellofemoral 
tenderness, crepitus, or effusion; McMurray's test was 
negative; and there was no atrophy of the calves at point 
of maximal circumference bilaterally.  There was one 
centimeter of atrophy of the right thigh.  Ligamentous 
examination of the right knee revealed normal findings 
other than a trace of medial collateral laxity and a 1+ 
lax anterior cruciate ligament.  Recent x-ray studies were 
referenced and the examiner noted moderately severe 
degenerative arthritis and medial compartment narrowing.  
The impression rendered was worse symptoms than on 
examination in August 1999 with significant and 
degenerative arthritis of the right knee.  

In light of the above evidence, the Board notes that the 
veteran's right knee ligament instability is not 
productive of more impairment than what is currently 
provided for in Diagnostic Code 5257 for an evaluation of 
20 percent.  Essentially, the clinical data of record do 
not support the existence of severe impairment of the 
right knee, or any more than moderate impairment.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257.  There are no 
medical records indicative of severe recurrent subluxation 
or instability, and overall, other than his complaints of 
pain and some tenderness and swelling, examination and x-
ray results of the veteran's right knee disclose no more 
than slight laxity and generally support a fairly stable 
right knee.  The surgical scars are well healed, range of 
motion is zero to 115 degrees, and there is no effusion, 
warmth, or crepitus evident.  

Moreover, the veteran continues to work, is able to walk a 
fair distance, and other than Ibuprofen, he is not taking 
any prescribed medications or is under any current 
outpatient treatment.  Thus, the veteran's right knee 
ligament instability does not warrant more than the 
current 20 percent rating.  In essence, his disability 
picture more nearly approximates the level of impairment 
associated with a 20 percent evaluation and no more under 
DC 5257.  38 C.F.R. § 4.71, Diagnostic Code 5257.  
Overall, the clinical data support no more than moderate 
impairment of the right knee.  Moreover, the Board notes 
that his complaints of pain and limitation of motion are 
addressed additionally below in the discussion pertaining 
to entitlement to an increased rating for degenerative 
joint disease of the right knee.  

The Board has considered other potentially applicable 
diagnostic codes that pertain to the right knee, but 
concludes that there are no rating criteria that would 
provide for an evaluation in excess of 20 percent.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For 
example, DC 5256 rates ankylosis of the knee; however, in 
that there is no evidence of ankylosis, this DC does not 
apply.  38 C.F.R. § 4.71, Diagnostic Code 5256 (2002).  
Further, DC 5258 relates to cartilage, semilunar, 
dislocated with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71, Diagnostic 
Code 5258 (2002).  However, again, this DC does not apply 
to this veteran's right knee disability.  

As to DC 5260 related to leg, limitation of flexion, to 
warrant a 30 percent evaluation, the veteran would need to 
provide evidence of flexion limited to 15 degrees.  
38 C.F.R. § 4.71(a), Diagnostic Code 5260 (2002).  As 
indicated in the clinical findings above, he has not 
provided such in this case.  Thus, DC 5260 also does not 
provide for a higher rating than the current 20 percent.  
Also, DC 5261 does not apply herein given that there is no 
evidence of extension limited to 20 degrees so as to 
warrant a rating of 30 percent.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5261 (2002).

Thus, in conclusion, the Board notes that the evidence of 
record preponderates against a finding that the veteran's 
right knee ligament instability warrants more than the 
current 20 percent under Diagnostic Code 5257.  In 
arriving at this conclusion, the Board has considered the 
provisions of §§ 4.10, 4.40, and 4.45 related to 
functional loss and impairment that address the veteran's 
ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance, and any resulting functional loss.  
38 C.F.R. §§ 4.10, 4.40, 4.45.  Nonetheless, in view of 
the medical evidence of record, the Board notes that these 
regulatory provisions also do not provide for a greater 
evaluation than 20 percent under DC 5257.  In sum, there 
are no clinical data that suggest such loss of function so 
as to warrant additional compensation based on these 
factors.  

Therefore, the veteran's claim for an evaluation in excess 
of 20 percent for right knee ligament instability is 
denied.  The Board also notes that 38 C.F.R. § 3.321 does 
not apply in this veteran's case.  Overall, the evidence 
of record does not substantiate that the veteran's 
disability picture with respect to this right knee is so 
unusual or exceptional that the application of the 
schedular evaluation is impractical.  Under 38 C.F.R. 
§ 3.321(b)(1), in exceptional cases where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such 
exceptional or unusual factors such that the regular 
schedular standards are not practical, an extraschedular 
evaluation may be appropriate.  38 C.F.R. § 3.321(b)(1) 
(2002).  It is not appropriate under these factual 
circumstances.  

Initial evaluation for degenerative joint disease of the 
right knee

In that the veteran's claim for a higher initial rating 
for his degenerative joint disease of the right knee 
entails a review of the same clinical evidence as reported 
above, the Board refers to what has been reviewed and 
reported in its discussion of the veteran's complaints of 
increased symptomatology associated with degenerative 
joint disease of the right knee.  Overall, the Board must 
conclude that symptoms of degenerative joint disease of 
the right knee do not rise to the level required for an 
evaluation greater than 10 percent, as indicated here 
below.  Moreover, the level of disability associated with 
the veteran's degenerative joint disease has not varied 
significantly warranting a staged rating.  

When instability and arthritis productive of limitation of 
motion of the knee are present, the disabilities may be 
rated separately under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5003 and 5257 (2002); see also VAOPGCPREC 23-97.  
Such is the case herein.  Diagnostic Code 5010 pertains to 
arthritis due to trauma and substantiated by x-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
That diagnostic code provides that the disability shall be 
rated as degenerative arthritis and directs that such 
arthritis is rated on the basis of limitation of motion 
under the pertinent diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  

Under the facts of this case, there are no findings of any 
significant limitation of motion of the right knee such 
that a compensable evaluation is warranted on that basis 
alone under the pertinent diagnostic codes.  See rating 
criteria noted above pursuant to DCs 5260 and 5261 related 
to limited flexion and extension of the leg.  38 C.F.R. 
§ 4.71, DCs 5260, 5261.  Therefore, it stands that the 
diagnostic codes that pertain to limitation of motion of 
the right knee do not provide a way to increase the 
current 10 percent rating for the veteran's degenerative 
joint disease of the right knee.  Essentially, there are 
no clinical findings of right knee flexion limited to 
30 degrees or extension limited to 15 degrees to warrant a 
20 percent evaluation.  38 C.F.R. § 4.71, DCs 5260, 5261.  
Thus, pursuant to DC 5003, a rating of 10 percent under DC 
5003 more nearly approximates the level of impairment 
associated with degenerative joint disease of the right 
knee.  38 C.F.R. § 4.7.  

However, no more than a 10 percent evaluation for 
degenerative joint disease of the right knee is warranted 
in this case.  Essentially, the veteran's complaints of 
pain are accounted for within the 10 percent rating under 
DC 5003.  Moreover, there are no x-ray findings indicative 
of involvement of 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71, DC 5003.  The clinical data reported herein do not 
support that symptoms associated with the veteran's right 
knee are greater that what is encompassed within the 
rating criteria for a 10 percent evaluation.  Thus, a 
20 percent evaluation is not for application under the 
facts of this case.  

As noted above, consideration has been given to provisions 
of §§ 4.10, 4.40, and 4.45; however, these sections do not 
provide for a greater evaluation beyond the current 
10 percent for degenerative arthritis of the right knee.  
Overall, the evidence preponderates against a finding that 
the veteran's degenerative changes of the right knee 
warrant more than 10 percent.  

Thus, in conclusion, the veteran's disability picture with 
respect to degenerative joint disease of the right knee 
more nearly approximates the rating criteria for a 
10 percent evaluation under DC 5003.  38 C.F.R. § 4.71, 
Diagnostic Code 5003.  Again, the facts of this case do 
not call for application of 38 C.F.R. § 3.321, in that the 
veteran's disability picture is not so exceptional or 
unusual so as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321.  
Therefore, the veteran's claim for an evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee is denied.  


ORDER

An evaluation in excess of 20 percent for ligament 
instability of the right knee is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

